IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00066-CV

MCDONALD'S RESTAURANTS OF TEXAS,
INC., MCDONALD'S USA, LLC, AND
MCDONALD'S CORPORATION,
                                                           Appellants
v.

WILLIAM PAUL CRISP, JR. AND J. NICOLE
CRISP, INDIVIDUALLY AND AS REPRESENTATIVES
OF THE ESTATE OF LAUREN BAILEY CRISP
AND DENISE WHITAKER, INDIVIDUALLY AND
AS REPRESENTATIVE OF THE ESTATE OF
DENTON JAMES WARD,
                                      Appellees


                          From the 361st District Court
                              Brazos County, Texas
                        Trial Court No. 12-003034-CV-361


                                      ORDER


     The parties’ “Joint Request for Extension of the Mediation Deadline” is granted. The

time period for mediation to occur is extended through January 20, 2016. All other terms

of the Order of Referral to Mediation issued on November 16, 2016 remain in effect
through the date of extension.

                                 PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Mediation extended
Order issued and filed December 7, 2016




McDonald's v. Crisp                           Page 2